Opinion of the Court
PER CURIAM:
Following trial by special court-martial — and on his plea of guilty — the accused, Marshall, was convicted of unauthorized absence, in violation of Article 86, Uniform Code of Military Justice, 50 USC § 680. He was sentenced to receive a bad-conduct discharge, to partial forfeitures, and to confinement at hard labor for two months. The convening authority suspended the punitive discharge for six months, and provided for automatic remission thereof at the end of that period. For an account of the various proceedings, subsequent to the convening authority’s action, which culminated in our granting the present review, see United States v. Marshall, 4 USCMA 607, 16 CMR 181.
After the finding of guilty, and before imposition of sentence, trial counsel announced that he had evidence of two previous convictions of the accused, and stated the details thereof in open court. No objection was made by defense counsel. No documentary record of any prior conviction was offered in evidence, nor does the record contain any exhibit indicating that such evidence was received. The disposition of this case is thus controlled by our decisions in United States v. Carter, 1 USCMA 108, 2 CMR 14; United States, v. Trimiar, 1 USCMA 262, 2 CMR 169; and United States v. Schabel, 1 USCMA 275, 3 CMR 9. In conformity with the rule enunciated in those cases, the decision of the board of review is reversed, and the cause is remanded to The Judge Advocate General, United States Navy, for action not inconsistent with this opinion.